        Case 1:21-cv-00385-SHR Document 13 Filed 08/25/21 Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAMES FLEMING,                          :       Civil No. 1:21-CV-00385
                                        :
            Petitioner,                 :
                                        :
             v.                         :
                                        :
SCOTT FINLEY, et al.,                   :
                                        :
            Respondents.                :       Judge Sylvia H. Rambo

                              MEMORANDUM

      Presently before the court is a report and recommendation (“R&R”) issued by

United States Magistrate Judge Martin C. Carlson on April 27, 2021 (Doc. 10),

which recommends denying the petition for writ of habeas corpus filed by Petitioner

Scott Finley (“Petitioner”) pursuant to 28 U.S.C. § 2241, and the Petitioner’s

objection thereto (Doc. 11). For the reasons set forth below, the Court will adopt the

R&R in its entirety and overrule the Petitioner’s objection.

          BACKGROUND AND PROCEDURAL HISTORY

      Upon de novo review of the record, the court adopts the R&R’s statement of

facts and procedural history concerning this pro se habeas corpus petition. Petitioner,

who is currently incarcerated at FCI Schuylkill, is serving a 120-month sentence

imposed by the United States District Court for the District of Hawaii for conspiracy

to distribute controlled substances. (Doc. 8-1, at 1, ¶ 3). Petitioner purportedly

suffers from diabetes, hypertension, sleep apnea, hyperlipidemia, and severe obesity,
                                            1
        Case 1:21-cv-00385-SHR Document 13 Filed 08/25/21 Page 2 of 6




and previously tested positive for an asymptomatic case of COVID-19 on December

22, 2020. (Doc. 1, at 3). Although Petitioner has since recovered and received both

doses of the Pfizer-BioNTech COVID-19 vaccine, he argues that his medical

conditions continue to place him at increased risk of developing severe medical

complications from COVID-19 should he become re-infected with the virus. (Doc.

1, at 3; Doc. 8-1, at 2, ¶¶ 9-12).

      Petitioner filed a petition for writ of habeas corpus on March 2, 2021 and

maintains that his continued detention at FCI Schuylkill violates the Eighth

Amendment’s prohibition against cruel and unusual punishment. (Doc. 1). The basis

of his federal habeas petition is that prison officials allegedly failed to implement

proper COVID-19 protocols, which thereby subjected him to unsafe conditions and

caused him and other inmates to contract the virus. As for relief, Petitioner seeks to

either be released to home confinement, receive some form of “order of

enlargement” regarding his custodial status, or have Respondents provide

“medically adequate social distancing, [] healthcare, and sanitation” at FCI

Schuylkill. (Doc. 1, 45-47).

      On April 27, 2021, the Magistrate Judge issued a R&R that recommended

denying the Petitioner’s § 2241 petition on several grounds. Specifically, the R&R

found that: (1) insofar as Petitioner sought to bring a putative class action on behalf

of himself and other inmates at FCI Schuylkill, his pro se request for class


                                          2
        Case 1:21-cv-00385-SHR Document 13 Filed 08/25/21 Page 3 of 6




certification should be denied; (2) Petitioner had not satisfied the administrative

exhaustion requirement for his COVID-19 related claims; (3) Petitioner’s claims for

relief under the Coronavirus Aid, Relief, and Economic Security Act (the “CARES

Act”) were not cognizable; and (4) that Petitioner’s Eighth Amendment claim failed

as a matter of law. (Doc. 10, at 2-4, 9-22). Petitioner filed an objection to the R&R

on May 10, 2021, (Doc. 11), to which the Respondents responded on May 12, 2021

(Doc. 12). This matter is thus ripe for disposition.

          LEGAL STANDARD

      When objections are timely filed to a magistrate judge's report and

recommendation, the district court must conduct a de novo review of those portions

of the report to which objections are made. 28 U.S.C. § 636(b)(1); Brown v. Astrue,

649 F.3d 193, 195 (3d Cir. 2011). Although the standard is de novo, the extent of

review is committed to the sound discretion of the district judge, and the court may

rely on the recommendations of the magistrate judge to the extent it deems

proper. Rieder v. Apfel, 115 F. Supp. 2d 496, 499 (M.D. Pa. 2000) (citing United

States v. Raddatz, 447 U.S. 667, 676 (1980)). For those sections of the report and

recommendation to which no objection is made, the court should, as a matter of good

practice, “satisfy itself that there is no clear error on the face of the record in order

to accept the recommendation.” FED. R. CIV. P. 72(b), advisory committee notes; see

also Univac Dental Co. v. Dentsply Intern., Inc., 702 F. Supp. 2d 465, 469 (M.D.


                                           3
        Case 1:21-cv-00385-SHR Document 13 Filed 08/25/21 Page 4 of 6




Pa. 2010) (citation omitted). Regardless of whether or not timely objections are

made, the district court may accept, not accept, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge. 28 U.S.C. § 636(b)(1);

Local Rule 72.31.

          DISCUSSION

      Upon review, it appears that Petitioner’s only substantive objection is to the

Magistrate Judge’s finding that his Eighth Amendment claim fails as a matter of law.

The Eighth Amendment guarantees a prisoner's right to be free from “cruel and

unusual punishments” while in custody. Ricks v. Shover, 891 F.3d 468, 473 (3d Cir.

2018) (quoting Whitley v. Albers, 475 U.S. 312, 318 (1986) (quoting U.S. Const.

amend. VIII)). “To prevail against prison officials on a claim that an inmate's

conditions of confinement violated the Eighth Amendment, the inmate must meet

two requirements: (1) the deprivation alleged must be, objectively, ‘sufficiently

serious,’ and (2) the ‘prison official must have a sufficiently culpable state of mind.’”

Thomas v. Tice, 948 F.3d 133, 138 (3d Cir. 2020) (quoting Farmer v. Brennan, 511

U.S. 825, 834 (1994)). As relevant here, the second element is met when an inmate

shows that “prison officials acted with deliberate indifference to the inmate’s health

or safety or conditions of confinement that violated the inmate’s constitutional

rights.” Id. at 138 (citing Wilson v. Seiter, 501 U.S. 294, 302-03 (1991).




                                           4
        Case 1:21-cv-00385-SHR Document 13 Filed 08/25/21 Page 5 of 6




      Further, as the R&R correctly noted, the United States Court of Appeals for

the Third Circuit has held that a habeas petitioner’s “claim that unconstitutional

conditions of confinement . . . require . . . release is cognizable in habeas.” Hope v.

Warden York Cty. Prison, 972 F.3d 310, 325 (3d Cir. 2020). Such a challenge in a

federal habeas action, however, is viable “only in extreme cases.” Id. at 324

(emphasis in original) (citations omitted). For example, despite the “unique concerns

regarding the spread of the COVID-19 virus” in confined prison settings, Rodriguez-

Francisco v. White, No. 1:20-CV-1076, 2020 WL 4260766, at *3 (M.D. Pa. July 24,

2020), courts within this circuit have found that the “inability to practice social

distancing is not, in and of itself, sufficiently serious to implicate a violation of the

Eighth Amendment.” Butcher v. Howard, No. 1:20-CV-01994, 2021 WL 37994, at

*5 (M.D. Pa. Jan. 5, 2021) (citing Engelund v. Doll, No. 4:20-cv-604, 2020 WL

1974389, at *9 (M.D. Pa. Apr. 4, 2020)).

      Here, Petitioner contends that Respondents displayed deliberate indifference

to his medical needs by failing to: reduce the inmate population at FCI Schuylkill;

sufficiently disinfect prison facilities; and adequately respond to inmate complaints

of the after-effects of COVID-19. (Doc. 11). Nonetheless, upon de novo review of

the record, the Court agrees with the R&R’s assessment that the BOP has taken

several reasonable steps to curtail the effects of the pandemic at FCI Schuylkill. Such

measures include regularly testing both inmates and staff, practicing quarantine and


                                           5
        Case 1:21-cv-00385-SHR Document 13 Filed 08/25/21 Page 6 of 6




isolation strategies, and providing inmates with vaccination opportunities. Further,

while Petitioner’s previous exposure to COVID-19 is indeed regrettable, the

uncontradicted evidence submitted by Respondents shows that Petitioner was

asymptomatic, did not have any documented complaints of symptoms or

complications related to the virus, and cooperated with the prison’s vaccination

efforts. Simply stated, “[Petitioner] has not identified, let alone proven, any official

conduct that exhibits deliberate indifference to the health or safety or prisoners

during this unprecedented worldwide pandemic.” Rodriguez-Francisco, 2020 WL

4260766, at *5; see also Wilkins v. Wolf, No. 1:20-CV-2450, 2021 WL 2376678, at

*6 (M.D. Pa. June 10, 2021) (collecting cases). Accordingly, Petitioner’s Eighth

Amendment claim cannot succeed, and the Court will overrule his objection. The

Court additionally finds that the R&R’s remaining findings lack any clear error.

          CONCLUSION

      For the reasons set forth above, the Court shall overrule the Plaintiff’s

objection and adopt the R&R in its entirety. Accordingly, the Petitioner’s request for

class certification and petition for habeas relief will be denied and dismissed. An

appropriate order shall follow.

                                               /s/ Sylvia H. Rambo
                                               SYLVIA H. RAMBO
                                               United States District Judge


Dated: August 25, 2021
                                           6
